United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newburgh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-792
Issued: October 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from an August 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her cervical and
shoulder conditions are causally related to her employment activities.
FACTUAL HISTORY
On June 10, 2010 appellant, then a 47-year-old automation clerk, filed an occupational
disease claim alleging cervical pain syndrome with a bulging disc and a left shoulder condition
as a result of constantly lifting 600 trays a day weighing up to 30 pounds each. She first became
1

5 U.S.C. § 8101 et seq.

aware of her condition on February 10, 2010 and realized it was caused by her employment on
May 25, 2010. The employing establishment noted that appellant worked limited duty three days
a week without restrictions.
In a June 16, 2010 letter, the employing establishment controverted appellant’s claim
alleging that because she has worked intermittently since 2008 she ran out of sick and annual
leave. It stated that she worked 39 days in 2008, about one-half of the year beginning in
February 2009 and only 35 days in 2010. The employing establishment disputed appellant’s
claim that she lifted approximately 600 trays a day because she had hardly worked over the past
few years. It included leave analysis reports and payroll printouts regarding her work shifts.
On June 28, 2010 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim and requested additional evidence. It asked her to respond to the
employing establishment’s contention that she had hardly worked since 2007 and could not have
lifted 600 trays a day. OWCP also asked for a comprehensive medical report from a treating
physician, which included a description of symptoms, results of examinations and tests, a firm
medical diagnosis, treatment provided and a doctor’s opinion with stated rationale explaining
how her employment activities caused or contributed to her claimed condition.
In a July 15, 2010 statement, appellant explained that she was unable to work full time
due to an August 23, 2007 injury and a nonemployment-related May 3, 2010 injury. She stated
that it was possible to have lifted approximately 600 trays of mail in a 7.5-hour shift depending
on the sort plan and mail volume. Appellant explained that each automation machine had 200 or
more bins of mail and that sweeping, dispatching or rerunning two machines added up to 400
trays. She also described additional employment duties she performed which included feeding
and sweeping mail.
In a February 10, 2010 report, Dr. Andrew D. Brown, Board-certified in physical
medicine and rehabilitation, stated that appellant was a postal employee who worked with
automated machines. He noted that she had lifted approximately 600 trays a day weighing
between 20 and 30 pounds each for six hours a day, five days a week and forty-eight weeks a
year for approximately sixteen years. Dr. Brown initially evaluated appellant on April 11, 2008
for complaints of cervical pain which radiated to her left upper extremity. The examination of
her cervical spine revealed a range of motion of flexion 30 degrees, extension 5 degrees, rotation
to the right 30 degrees and to the left 10 degrees. Dr. Brown observed spasm and tenderness in
her paracervical musculature, left upper trapezius muscle and left rhomboid muscles.
Appellant’s compression sign was positive on the left side, but muscle testing for the upper
extremity was normal. Dr. Brown diagnosed cervical pain syndrome and recommended a
magnetic resonance imaging (MRI) scan test.
Dr. Brown noted that appellant was reevaluated by Dr. Adam Carter, a Board-certified
physiatrist, on May 9 and August 8, 2008. An MRI scan revealed reversal of the normal cervical
lordosis with a bulging disc at C6-7 and tenderness to palpation and hypertonicity over
appellant’s left paracervical musculature and rhomboid muscles. Appellant was also reevaluated

2

by Dr. Douglas Schottenstein, a Board-certified neurologist, on May 28 and June 25, 2008.
Dr. Schottenstein diagnosed cervical C7 radiculitis and administered steroid injections.2
Dr. Brown reevaluated appellant on July 11 and September 12, 2008 and noted weakness
in and about her left shoulder girdle with diffuse tenderness. Appellant’s impingement signs
were also positive. Dr. Brown diagnosed left shoulder strain/impingement and opined that her
conditions were causally related to her employment activities. He stated that “[appellant’s]
cervical pain, pathology, dysfunction, and diagnoses described above [were] causally related to
the work responsibilities that I described in the beginning of this report” and also concluded that
her “left shoulder pathology [was] consequential causally related.”
In a letter dated August 4, 2010, the employing establishment provided OWCP with
appellant’s work history and previous accidents and claim numbers. It reiterated that appellant
hardly worked since 2008 and questioned whether she lifted approximately 600 trays a day.
In a decision dated August 24, 2010, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that her back and shoulder conditions were causally related to her
employment activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.3
In an occupational disease claim, appellant’s burden requires submission of the following: (1) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.6 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
2

While Dr. Brown recommended referring to Dr. Schottenstein’s full report for more extensive details, no other
medical reports are contained in the record.
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000); D.U., Docket No. 10-144 (issued
July 27, 2010).
5

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.7 The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and
accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.8
ANALYSIS
Appellant filed an occupational disease claim alleging that a cervical condition with a
bulging disc and a left shoulder condition as a result of her employment. OWCP accepted that
her employment duties included repetitive lifting, but denied her claim finding insufficient
medical evidence to establish that her conditions were causally related to the accepted
employment factors. The Board finds insufficient medical evidence that establishes appellant
sustained a cervical and shoulder condition as a result of her employment activities.
The only medical evidence of record is Dr. Brown’s February 10, 2010 medical report,
who diagnosed cervical pain syndrome with a bulging disc at C6-7 based on a 2008 MRI scan
report and left shoulder strain/impingement syndrome with possible internal derangement due to
positive impingement signs. Dr. Brown obtained a history that appellant was a postal employee
who lifted approximately 600 trays a day weighing between 20 to 30 pounds for 6 hours a day, 5
days a week or 48 weeks a year for approximately 16 years. He concluded that appellant’s
“cervical pain, pathology, dysfunction and diagnoses described above [were] causally related to
the work responsibilities that I described” above and that her “left shoulder pathology [was]
consequentially causally related.” This opinion, however, is of limited probative value because it
is based on an inaccurate employment history.9 Dr. Brown related appellant’s condition to
working full-time for approximately 16 years. In its controversion letter, the employing
establishment stated that she has worked only intermittently since 2008 and provided payroll
sheets to support its contention. In a July 15, 2010 statement, appellant confirmed that she was
unable to work full-time because of a 2007 injury. In addition Dr. Brown did not provide
adequate medical rationale to support his conclusion on causal relationship. He provided a
conclusory opinion that appellant’s work caused her cervical and shoulder conditions, but
offered no medical explanation of the physiological process by which her accepted work
activities would cause or contribute to the diagnosed conditions. As medical reports not
containing rationale on causal relation are of diminished probative value, Dr. Brown’s report is
insufficient to meet her burden of proof.10

7

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

8

Patricia J. Bolleter, 40 ECAB 373 (1988).

9

M.W., 57 ECAB 710 (2006); John W. Montoya, 54 ECAB 306 (2003); B.H., Docket No. 10-907 (issued
November 9, 2010).
10

Elizabeth H. Kramm, 57 ECAB 117, 124 (2005); Ceferino L. Gonzales, 32 ECAB 1591 (1981); Jimmie H.
Duckett, 52 ECAB 332, 336 (2001).

4

On appeal, appellant’s counsel contends that the file contains sufficient factual and
medical evidence to establish her claim. The record, however, is devoid of rationalized medical
opinion evidence which is based upon a proper factual background or which explains with
medical rationale how her accepted work duties caused her cervical or shoulder conditions.
Thus, she did not meet her burden of proof to support her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a cervical and shoulder condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

